                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   Case No. 5:20-CV-00677-M


 PETERS . FARMER,                                 )
                                                  )
        Plaintiff,                                )                      ORDER
                                                  )
 V.                                               )
                                                  )
 CHRISTOPHER C. MILLER, Acting                    )
 Secretary, Department of Defense,                )
                                                  )
        Defendant.                                )

       THIS MATTER comes before the court on Defendant' s "Motion to Dismiss Plaintiffs

Complaint" (DE 14), Plaintiffs "Amended Complaint" (DE 24), and Plaintiff's "Response to

Defendant' s Motion to Dismiss" (DE 22).

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(l) grants a party the right to "amend its pleading once as a matter of course" if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(l)(A), or "if the pleading is one

to which a responsive pleading is required," a party may amend once as a matter of course,

provided that it does so within "21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier," Fed. R. Civ. P. 15(a)(l)(B).

The Rule further provides that leave to amend shall be freely given "when justice so requires. " Id.

       Plaintiff filed his Amended Complaint as a matter of course within twenty-one days after

receipt of Defendant's Motion to Dismiss. In the Fourth Circuit, an amended pleading supersedes

the original pleading, and motions directed at superseded pleadings are to be denied as moot.

Young v. City of Mount Ranier, 238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders
original pleading of no effect); Turner v. Knight, 192 F. Supp. 2d 391 , 397 (D. Md. 2002) (denying

as moot motion to dismiss original complaint on grounds that amended complaint superseded

original complaint).

       Therefore, Defendant's Motion to Dismiss Plaintiffs Complaint (DE 14) is DENIED

WITHOUT PREJUDICE as moot.             Defendant shall file an answer or other response to the

Amended Complaint in accordance with Fed. R. Civ. P. 15(a).


       SO ORDERED this        3o.,-t=-day of June, 2021.




                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
